Citation Nr: 1706488	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-25 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a navel injury. 

2.  Entitlement to service connection for residuals of an abdomen injury. 

3.  Entitlement to service connection for an ulcer, to include as secondary to residuals of a navel injury or abdominal injury.

4.  Entitlement to service connection for residuals of a head injury. 

5.  Entitlement to service connection for residuals of a back injury. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for hypertension. 




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1957.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this case for additional development in March 2015 and July 2016.  

The Board is aware that its prior remands, as well as supplemental statements of the case dated in May and September 2016, characterized the claim for service connection for an ulcer, to include as secondary to nasal injury or abdominal injury.  However, a review of the Veteran's contentions reveals that he contends that his ulcer is due to a navel or abdominal injury.  As a result, the Board has recharacterized this issue, as listed on the title page.

The record contains transcripts of an August 2011 hearing before a DRO and a January 2015 hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).  

The issues of service connection for residuals of a navel injury, residuals of an abdomen injury and service connection for an ulcer, are now before the Board for final appellate consideration.

The issues of service connection for residuals of a head injury, residuals of a back injury, sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has residuals of a navel injury.  

2.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has residuals of an abdominal injury.

3.  The competent medical evidence, and competent and credible lay evidence, of record does not demonstrate that the Veteran has an ulcer.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a navel injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of an abdominal injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  The criteria for service connection for an ulcer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In April and June 2010 correspondence, the Veteran was informed that his service treatment records might be fire-related.  He was requested to complete and submit an NA Form 13055 for any treatment he received during active duty, or submit alternate, examples of which were provided to him.  

The sole available service medical record is an initial enlistment report of medical history.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

An April 2011 VA memorandum provides that VA had determined that treatment records from VA Medical Centers in Manhattan, N.Y., and Lyons, N.J., were unavailable for review.  All procedures to obtain them had been correctly followed, all efforts to obtain them had been exhausted, further efforts were futile, and, based on these facts, the records were unavailable.  The memorandum listed the attempts made to obtain the records.  

VA has conducted the development requested by the Board's prior remands.  In this regard, September 2015 correspondence from the Central Alabama Veterans Health Care System provides that the identified records did not contain records retrievable by the given name or file number.  A September 2016 VA Report of General Information relates that VA had contacted a specified private medical office and was informed that there was no Dr. Nixon connected with that practice.  There was a Dr. Mixon at that location.  An August 2016 VA Report of Contact notes that the private medical office stated that Dr. Mixon had no medical records for the Veteran.  

A September 2016 Report of General Information provides that the Veteran stated he had no evidence to submit and wanted to have the claim decided as it stood.  

The Board notes that the development requested in the Remand section below would not have any bearing on the service connection claims decided in this decision.  

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a navel injury, an abdomen injury or an ulcer, to include as secondary to nasal injury or abdominal injury.

During the January 2015 hearing, the Veteran contended that he injured his navel and abdomen when he fell on his M1 rifle during a fight with fellow service members.  He underwent surgical treatment at that time.  He stated that the navel and abdominal injuries were the same injury and disability.  He contended that his ulcer may be a result of active duty generally, or secondary to the navel and abdominal injury.  

As noted, the sole available service medical record is an initial enlistment report of medical history that would not be expected to reflect any subsequent injuries or treatment.  

Available post-service VA and private treatment records fail to show that the Veteran has the claimed disabilities.  

A March 2016 Disability Benefits Questionnaire (DBQ) Medical Opinion provides that it was based on a review of the Veteran's claims file, eFolders, Board remands as well as private medical records.  The Medical Opinion also stated that it was based on DBQs conducted by the same VA examiner in March 2016.  

The examiner stated in pertinent part that there was insufficient evidence to warrant or confirm a claimed navel injury or its residuals.  The Veteran described what sounded like an elective umbilicoplasty.  On examination, there was no residual and no visible scar, hernia or peripheral nerve residual.  The Board finds that this medical opinion is applicable to the Veteran's claim for an abdominal injury, which he has asserted is the same disability as the navel injury.  

The examiner also stated in pertinent part that there was insufficient evidence to warrant or confirm a diagnosis of the claimed ulcer or its residuals.  The Veteran's reports of subjective midepigastric pain, off and on, were most likely pyrosis, a symptom, not a diagnosis, due to food choices.  

The Board finds that the March 2016 DBQ Medical Opinion constitutes probative evidence against the Veteran's claims.  The Board concedes that, as discussed in the Remand section below, the DBQ Medical Opinion provides an inaccurate or misleading review of the Veteran's service treatment records by stating that they are negative for the disabilities being remanded, when in fact most of the service treatment records were destroyed by fire and only the entrance physical examination exists.  

Nevertheless, the fact remains that the March 2016 physical findings are negative for any current navel injury, abdominal injury or ulcer.  The dispositive medical opinion, that the Veteran does not have the claimed disabilities, is based solely on the current negative examination findings and the examiner explained this opinion with references to those negative findings.  In the Board's judgment, the references to the current negative findings make for a convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The Board acknowledges the assertions by the Veteran in support of his claims.  He is competent to testify as to observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible.  However, the Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has the claimed navel and abdominal injury, or ulcer) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim. 

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

As the preponderance of the evidence is against the claim for service connection for a navel injury, an abdominal injury and an ulcer, to include as secondary to navel injury or abdominal injury, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for residuals of navel injury is denied.

Service connection for residuals of an abdomen injury is denied.

Service connection for an ulcer, to include as secondary to residuals of a navel injury or abdominal injury, is denied.  


REMAND

The March 2016 DBQ Medical Opinion provides negative nexus opinions for the Veteran's claimed residuals of head or back injuries, sleep apnea and hypertension.  The examiner's explanations provide an inaccurate or misleading review of the Veteran's service treatment records by stating that they were negative for the claimed disabilities.  In fact, the Veteran's service treatment records were destroyed by fire and only the entrance physical examination remains.  In contrast to the claimed conditions decided above, the examiner included current diagnoses related to the conditions being remanded.  In light of this inaccurate review of the Veteran's service treatment records, the bases of the opinions are inaccurate.  Proper adjudication of these claims requires revised medical opinions.  

With respect to the Veteran's claimed head injury, he has contended that during active duty he received one head injury when hit in the back of the head with a boot thrown during a fight with other service members, and another head injury when hit in the back of the head with a rifle during another fight with other service members.  The report of a March 2016 Traumatic Brain Injury (TBI) DBQ, and the March 2016 DBQ Medical Opinion, reflect that during active duty the Veteran was hit in the jaw during one fight.  He denied losing consciousness or being dazed or confused, and said that he received stitches in the mouth.  In explaining her negative nexus opinion, the VA examiner stated that the jaw injury did not meet the VA criteria for a TBI.  However, she did not address the Veteran's two other head injuries, although they were in the record that she reviewed.  In light of this inaccurate review of the Veteran's claimed history, the Board finds that the proper adjudication of this claim requires a revised medical opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records.

2.  Return copies of all relevant records from the eFolders to the examiner who provided the March 2016 DBQ Medical Opinion (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence in the eFolders, the medical history and the March 2016 DBQs and DBQ Medical Opinion, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's head injury, back injury, sleep apnea and hypertension were caused or aggravated by the Veteran's active duty.

The examiner is specifically requested to acknowledge: 

(a) that the Veteran's service treatment records are fire-related, and the only available service treatment record consists of the report of his entrance physical examination; and 

(b) that the Veteran reported that during active duty he received one head injury when hit in the back of the head with a thrown boot during a fight with other service members, and another head injury when hit in the back of the head with a rifle during another fight with other service members.

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


